DETAILED ACTION

Status of Claims
Claims 1, 5-12, and 14-24 are pending.

Status of Restriction
Claims 1, 5-11, and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 14-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/07/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Fang on 02/18/2021.  Additional amendments are made to correct the claims as to grammar or format with no impact on substance.
The application has been amended as follows:

Claim 12.	(currently amended)		A process of producing a sintered Ti alloy article comprising:
	forming a blended powder mixture comprising mixing titanium powder, elemental aluminum or copper powder, iron powder, silicon powder and LaB6 powder to provide an alloy blend consisting of:
	4 to 6 wt.% iron;
	1 to 4 wt.% aluminium or 1 to 3 wt.% copper;
	>0 to 0.25 wt.% silicon;
	>0 to 0.3 wt.% boron;
	>0 to 1 wt.% lanthanum, and
	the balance being titanium with incidental impurities;
mixture using a powder consolidation method at a pressure in the range from 100 to 1100 MPa to provide a green compact;
	heating the [[Ti]] green compact either in a protective atmosphere or under vacuum to a temperature over 1000 oC and holding the green compact at this temperature for at least 30 minutes, thereby sintering titanium to form a sintered compact; and
	cooling the sintered compact to form a sintered alloy article, wherein the sintered Ti alloy article has an ultimate tensile strength of at least 900 MPa, a yield strength of at least 800 MPa, and an elongation percentage of at least 6%.

Claim 19.	(currently amended)		The process according to claim 12, wherein each of the elemental aluminum powder, copper powder, iron powder, silicon powder and [[LaB6]] LaB6 powder is -325 mesh and at least 99 wt.% purity.

Allowable Subject Matter
Claims 1, 5-12, and 14-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 4,810,465 to Kimura et al. (“Kimura”) and Yang et al., “The effect of lanthanum boride on the sintering, sintered microstructure and Materials Science & Engineering A, 618, 2014, pp. 447-455 (“Yang”).  Kimura teaches a titanium-based alloy containing Fe, Al, Cu, Si, B, and La.  The titanium alloy must include at least one of S, Se, and Te.  Abstract; col. 2, lines 22-26; Tables 1 and 3.  Additionally, there are no inventive examples containing only Ti, Fe, Al, Cu, Si, B, and La and having the claimed ultimate tensile strength, yield strength, and elongation.  
Yang discloses examples of adding La-B compounds to certain titanium-based metals and alloys for improving tensile strength, yield strength, and elongation.  The highest tensile strengths (about 900-1000 MPa), yield strengths (about 800-875 MPa), and elongations (about 4.5-10.5%) are based on the addition of LaB6 to Ti-6V-4Al and Ti-10V-2Fe-3Al.  Figs. 7(b) an 7(d).  Both Ti-6V-4Al and Ti-10V-2Fe-3Al titanium alloys contain vanadium (V).  For the addition of LaB6 to commercially pure titanium, the tensile strength (about 550-600 MPa) and yield strength (about 425-500 MPa) are comparatively lower.  
The claimed invention recites that the titanium alloy “[consists] of” Ti, Fe, Al, Cu, Si, B, and La and possesses an ultimate tensile strength of at least 900 MPa, a yield strength of at least 800 MPa, and an elongation of at least 6%.  Kimura’s titanium alloys contain the additional elements of S, Se, and/or Te.  Yang’s titanium alloys having high mechanical properties contain V.  Thus, neither Kimura nor Yang, alone or in combination, teaches or suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 24, 2021